Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION
Applicants' arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to Applicant's amendments and/or arguments. The following rejections and/or objections are either reiterated or newly applied.
NEW REJECTIONS: NECESSITATED BY AMENDMENT
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,645,943 to Nakajima et al.   
 Instant claim 6 reads on claim 1 of ‘943 wherein the ranges are overlapping amounts. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Instant claim 6 formula 1 reads on claim 6, formula 1. 
Claims 1, 3-4, and 6-13 are rejected on the ground of nonstatutory double patenting as 
being unpatentable over claims 1-6 of US  9,826,769 to Urai et al. in view of US 2011/0118344 A1 to Nakai et al.
Instant claim 1, 6, and 10 read on the amount of Reb D/M within overlapping ranges in claims 1-6 of ‘769.  The claims do not speak to the tea polyphenol of formula 5.  Nakai teaches polyphenol oolong tea extract in beverages for benefits of a lipase inhibitor. See Abstract, Formula 1.  
    PNG
    media_image1.png
    508
    436
    media_image1.png
    Greyscale


  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
Claims 1, 3-4 and 6-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 claims 1-11 of copending Application No. 16772426 and
claims 1-15 of 16772464.
Instant claims 1, 6 and 10 read on the amount of Reb D/M within overlapping ranges in claims 1-11 of ‘426 and 1-15 of ‘464. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection.
Claims 1 and 3-13, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,284,630 to Nakajima. Nakajima claims similar ratio at 9.0 (close to claims 10 to 12.5) and the same formula 5 (see structure col. 6). 
It is apparent, however, that the instantly claimed ratio and that claimed by Nakajima are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.  
In light of the case law cited above and given that there is only a “slight” difference between the ratios claimed by Nakajima and in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the ratios claimed is but an obvious variant of the ratios claimed by Nakajima, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

    PNG
    media_image2.png
    767
    627
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 3-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 11,230,567 B2 to Markosyan in view of US 8,901,166 B2 to Fukui et al. 
 
Re claims 1, 6, and 10, Markosyan teaches tea polymerized polyphenol within overlapping ranges of 0.1 ppm to about 1,000 ppm and 10 ppm to about 5,000 ppm (overlapping Applicant’s ranges of 5 ppm-30 ppm); Reb D and Reb M as claimed within overlapping ranges of 1 ppm to about 10,000 ppm (overlapping Applicant’s ranges of 60-300 ppm) (3:50-60; 4:1-10; 6:10-20, 8:25-35; 15-45; 15:50-60; 16:1-10; 18:1-10; 30:1-10, 50-60).  Regarding ratios of polyphenols to Reb D, Reb M or Reb D and Reb M as claimed, Markosyan teaches overlapping ranges of 1: 1to about 1 :800 (overlapping Applicant’s ranges of 10-12.5) (11:25-35).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.  Consequently, a person skilled in the art would have easily arrived at the invention as in claims 1 and 6 of the present application on the basis of the indication of Markosyan and common technical knowledge to the modifying amounts of polyphenol, Reb D and Reb M, while not explicit are implied or present. 
Re claims 3-4, 7-8, and 11-12, Markosyan teaches polyphenol green tea synonymous with the derivations claimed (while the source material is taught, the derivation is not germane to patentability) (3:50-60; 4:1-10; 6:10-20, 8:25-35; 15-45; 15:50-60; 16:1-10; 18:1-10; 30:1-10, 50-60).
Re claims 5, 9, and 13, Markosyan teaches calories of overlapping range of about 5 calories per 8 oz. serving or less (overlapping Applicants ranges of 20 kcal/100 ml equivalent to 0.0058 cal/0z.) (11:35-50).   Similar rationale to overlapping ranges above applies.
Further re claims 1, 6, and 10, Markosyan, relied upon above for all that it teaches, essentially teaches the claimed invention as set forth above but does not teach the structure of Formula 1 as claimed.  Markosyan doesn’t limit the tea to other similar green tea compounds.  
Fukui teaches analogous beverage tea polyphenol epigallocatechin gallate claim 14 structure (6:45-7:10) for benefiting vascular endothelial function improving agent in drinks and beverages (Abstract):




    PNG
    media_image3.png
    851
    900
    media_image3.png
    Greyscale

The compound of Formula (I), wherein 1 to 4 of R1, R2, R3 and R4 are H, can be also produced by removing the gallate group from the compound of Formula (I) wherein R1, R2, R3 and R4 each are a gallate group by hydrolysis.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the formula and added it to the composition of Markosyan for the benefits as taught by Fukui as set forth above.
In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 1, and 3-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 11,230,567 B2 to Markosyan in view of 2011/0118344 A1 to Nakai et al.

Re claims 1, 6, and 10, Markosyan teaches tea polymerized polyphenol within overlapping ranges of 0.1 ppm to about 1,000 ppm and 10 ppm to about 5,000 ppm (overlapping Applicant’s ranges of 5 ppm-30 ppm); Reb D and Reb M as claimed within overlapping ranges of 1 ppm to about 10,000 ppm (overlapping Applicant’s ranges of 60-300 ppm) (3:50-60; 4:1-10; 6:10-20, 8:25-35; 15-45; 15:50-60; 16:1-10; 18:1-10; 30:1-10, 50-60).  Regarding ratios of polyphenols to Reb D, Reb M or Reb D and Reb M as claimed, Markosyan teaches overlapping ranges of 1: 1 to about 1 :800 (overlapping Applicant’s ranges of 10-12.5) (11:25-35).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness. MPEP 2144.05.
A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.  Consequently, a person skilled in the art would have easily arrived at the invention as in claims 1 and 6 of the present application on the basis of the indication of Markosyan and common technical knowledge to the modifying amounts of polyphenol, Reb D and Reb M, while not explicit are implied or present. 
Re claims 3-4, 7-8, and 11-12, Markosyan teaches polyphenol green tea synonymous with the derivations claimed (while the source material is taught, the derivation is not germane to patentability) (3:50-60; 4:1-10; 6:10-20, 8:25-35; 15-45; 15:50-60; 16:1-10; 18:1-10; 30:1-10, 50-60).
Re claims 5, 9, and 13, Markosyan teaches calories of overlapping range of about 5 calories per 8 oz. serving or less (overlapping Applicants ranges of 20 kcal/100 ml equivalent to 0.0058 cal/0z.) (11:35-50).   Similar rationale to overlapping ranges above applies.
Further re claims 1, 6, and 10, Markosyan, relied upon above for all that it teaches, essentially teaches the claimed invention as set forth above but does not teach the structure of Formula 1 as claimed.  Markosyan doesn’t limit the tea to other similar green tea compounds.  Markosyan is silent the tea polyphenol of formula 5.
Nakai teaches analogous beverage oolong tea extract polyphenol epigallocatechin 3-O-gallate as shown in claim 1 and 10 structure for use in beverages for benefits of a lipase inhibitor benefiting lipase improving agent in drinks and beverages (Abstract):
  Nakai teaches polyphenol. See Abstract, Formula 1, [33-36].

    PNG
    media_image1.png
    508
    436
    media_image1.png
    Greyscale



It would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the formula and added it to the composition of Markosyan for the benefits as taught by Nakai as set forth above.
In summary, applicant claims a formula for making a nutritional composition that use or eliminate common ingredients, and does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


REFERENCES OF INTEREST
  Bell2 (2009/0162488) teaches methods of making beverage (ab.) comprising Rebaudioside A (Reb A) and Rebaudioside M (Reb M) (0028); 
Bell (2014/0342043)   Bell teaches in [6]: Rebaudioside M is a potent sweetener that can be produced by extraction from Stevia rebaudiana plant leaves, optionally followed by purification to obtain either pure rebaudioside M or to increase the concentration of rebaudioside M relative to other components of the extract;
US 2008/0226795 (ref. clm. 8 has open amounts of Reb D in beverage); 2008/0226770 (ref. clm. 2 has open amounts of Reb D in beverage); 
2008/0226792 (ref. clm. 8 has open amounts of Reb D in beverage); 2008/0226802 (ref. clm. 3 has open amounts of Reb D in beverage); and

Response to Arguments
Applicant argues criticality of the ranges on page 11 remarks for essentially all ODP and 103 rejections by mixing different results and ranges when applicant has 3 different ranges in claim 1 that should be considered as a whole and not piece-meal fashion when attempting to show criticality. For instance, Applicant points to an alleged showing of criticality of the claimed ratio 10 to 12.5 in claim 6, regarding RebD and claim 6, regarding RebM by picking and choosing a few sample numbers from Table 1 for RebD and Table 2 for RebM alleging RebM is showing a criticality for both masking and preferable sweetness results (e.g. for the claimed ratio in claim 6 Sample Nos. 12 and 14 shows at 12.0 and 11.0, respectively achieves both results). 
However, Table 1, spec. shows Sample No. 2 and 9, achieves a “2- effective result” for ratios at 9.0 for sweetness to 11 for masking only (notable a “1-no so effective” is just a slight difference in result) – still achieving a 1 for a ratio of 11.0.  The 2’s for the masking only appear for RebD starting at 60 ppm whereas Sample no. 5 shows even when RebD ppm is at 250 ppm, the polymerized polyphenol ppm can be 30 ppm and still receive a not so effective 1.  Therefore, the range of (A) needs to be at a minimum of 30 ppm to achieve a 2.   Similarly, Table 2, shows Sample No. 13 and 15, achieve a “2-effective result” for ratios at 8.3 for sweetness to 11 for masking only.  The range for A is 5 to 30 ppm, which for all sample no.s 11-14 achieves mixed results as some 1s are in the masking effect range and not all are 2s..  What is interesting is Sample 13, that receives a 1 – which Applicant’s claiming all ranges within the claim 6 (30 ppm is A, 250 is ppm B, but still a 1 results in masking) is superior actually shows it is not superior results at all.  Therefore, Applicant has failed to show unexpected results for both effects of masking and preferable sweetness as argued. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). MPEP 716.02(d).  Choosing only two sample nos. from the total of ten samples in Table 1 for RebD, that show a majority of preferable sweetness for samples 2-8 (7 total) is achieved for ratio ranges as low as 6.3 up to 11.0 and half of the samples (5 in total for sample no. 3,4, 6-7, and 9) show a masking effect is expected and effective and doesn’t clearly show inside and outside of the claimed range but applicant’s selective picking and choosing certain sample nos. and ignores the others to allege a combined effect when the results show differently for different sample nos.
Therefore, the range as shown in the Obvious Double Patenting rejections as set forth above overlaps the ratio at 9.0 and thus similar effectiveness is a prima facie case showing.  This rationale applies to Markosyan as overlapping ranges are the same and applicant has failed to show superior unexpected results. 
Applicant argues the filing dates of the 16772426 and 16772464 should be reason to allow the case and not require a TD to be filed.  Applicant argues Fukai doesn’t teach the formula 1 but it clearly does as set forth prior (herein above at page 9) and applicant provides no persuasive reason to the contrary. The Examiner maintains the rejections above as filing dates are not dispositive to patentability, the claims are in this instance. Thus, the arguments to Fukui is moot in view of the new rejection above.

 Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMRA L. DICUS/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        
TAMRA L. DICUS
Primary Examiner
Art Unit 1787

f